Citation Nr: 9906435	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  93-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease due to exposure to ionizing radiation.  

2.  Entitlement to service connection for diabetes mellitus 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Sandra Jackson, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1952 to 
November 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a Board remand in December 1997 following an 
order by the United States Court of Veterans Appeals vacating 
the prior Board decision and remanding the case to the Board.  
This matter had been appealed from a March 1993 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied 
service connection for arteriosclerotic heart disease and for 
diabetes mellitus due to exposure to ionizing radiation.  


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation during 
active military service.  

2.  Neither arteriosclerotic heart disease nor diabetes 
mellitus was present during service or manifested during the 
one year following service.  


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated by active service and may not be presumed to be so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.309, 3.311 (1998).

2.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to be so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107. To be well grounded, a claim must be 
"plausible;" that is, it must be one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of § 5107(a).  Epps v. Gober, 126 F. 3d 1464 (1997), 
adopting the definition in Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  The veteran has cited to scientific evidence 
suggesting that arteriosclerotic heart disease and diabetes 
mellitus are radiogenic, thereby rendering the claims 
plausible.  The Board is also satisfied that all relevant and 
available facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

The Board acknowledges, as was argued on the veteran's 
behalf, that special considerations attend the cases of 
combat veterans.  38 U.S.C.A. § 1154(b); Collette v. Brown, 
82 F.3d 389, 3392-93 (Fed. Cir. 1996); Jensen v. Brown, 19 
F.3d 1413, 1416 (Fed. Cir. 1994).  In this case, however, the 
veteran did not engage in combat with the enemy, and 
38 U.S.C.A. § 1154(b) is not for application.  

It has also been argued that pursuant to O'Hare v. Derwinski, 
1 Vet.App. 365 (1991), the Board has a heightened obligation 
to explain its findings and conclusions and to carefully 
consider reasonable doubt because service records presumably 
were destroyed in a fire at the National Personnel Records 
Center in 1973.  In deciding the instant case, the Board has 
endeavored to comply with O'Hare, although it is not clear at 
this point whether there are any missing service records.  
The presumption regarding missing service records was first 
referenced by the Defense Nuclear Agency (DNA) in its initial 
dose assessment of September 1995.  At that time, DNA 
indicated that because this primary source was unavailable, 
alternate unit records had been utilized.  However, the most 
recent dose assessment from the DNA successor agency, Defense 
Special Weapons Agency (DSWA), in September 1998 was based on 
subsequently obtained service personnel records as well as on 
reexamination of unit records.  Review of the records 
attached to the DSWA assessment shows service personnel 
records not previously associated with the claims file, and 
indicates that some and maybe all of the veteran's service 
personnel records had been obtained by that point.  The Board 
is satisfied that all available service records, both primary 
and alternate sources, have been obtained.

Where a claim involves a current disorder alleged to result 
from exposure to ionizing radiation, a regulatory presumption 
of service connection may apply with respect to diseases 
listed at 38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.309(d) (1998).  Arteriosclerotic heart disease 
and diabetes mellitus are not among the diseases included as 
meriting this presumption.  Accordingly, these criteria do 
not provide a basis upon which the veteran's claim can be 
granted.

Under 38 C.F.R. § 3.311 (1998), the Secretary of Veterans 
Affairs has listed certain diseases associated with exposure 
to ionizing radiation which may be induced by ionizing 
radiation.  Neither arteriosclerotic heart disease nor 
diabetes mellitus is among the listed radiogenic diseases.  
38 C.F.R. § 3.311(b)(2)(3).  However, 38 C.F.R. § 3.311(b)(4) 
provides that if a claim is based on a disease other than one 
of those listed at paragraphs (b)(2) or (b)(3), VA shall 
nevertheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  In this case, the veteran 
has cited to competent scientific evidence indicating that 
arteriosclerotic heart disease and diabetes mellitus are 
radiogenic diseases.  38 C.F.R. § 3.311(a)(1) then provides 
that an assessment will be made as to the size and nature of 
the radiation dose, while 38 C.F.R. § 3.311(a)(2) provides 
that in claims based upon participation in atmospheric 
nuclear testing, dose data will in all cases be requested 
from the appropriate office of the Department of Defense. 

The medical records show that arteriosclerotic heart disease 
and diabetes mellitus were first shown many years after 
service.

The veteran initially contended in 1986, in response to a 
questionnaire, that in the spring or early summer of 1953, he 
was sent on temporary duty to participate in Operation 
UPSHOT-KNOTHOLE, a series of atmospheric nuclear tests at 
Nevada Proving Ground.  He alleged, and continues to allege, 
that at the time of the explosion he was in a trench as an 
observer and that shortly after the explosion he assisted in 
decontaminating the aircraft which had collected air samples 
of the detritus.  He stated that he had not been issued a 
badge or protective clothing and that a Geiger counter 
clicked when it was moved over his body.  He claimed that he 
had then been directed to a decontamination area, where he 
was required to turn in his clothing, shower, and put on 
special garments.  He has elaborated upon these contentions 
in testimony before the RO and before a Member of the Board, 
in which he set forth essentially the same information. 

In May 1993, the veteran's attorney submitted, along with a 
request for readjudication of his claim and a notice of 
disagreement with the prior RO denial, a document entitled 
"Fact Sheet," issued by DNA in January 1982.  This document 
contains extensive, very specific, information pertaining to 
operation UPSHOT-KNOTHOLE.  Air Force units participating in 
these tests included the Air Force Special Weapons Center 
(AFSWC) from Kirtland Air Force Base in New Mexico and air 
and ground crew personnel from Indian Springs Air Force Base.  
The principal AFSWC unit was the 4925th Test Group (Atomic).  
Other participating units included the 4935th Air Base 
Squadron, the 4901st Support Wing, and the 55th Weather 
Reconnaissance Squadron.  Concerning Shot ENCORE, allegedly 
witnessed by the veteran, more than 3,000 individuals took 
part in observer programs, troop maneuvers, operational 
helicopter tests, and damage effects evaluation.  Observers, 
including representatives from each of the armed services, 
watched Shot ENCORE from trenches and then toured the 
equipment display area.  They spent about five hours and 20 
minutes at the test site.  Of the approximate total of 21,000 
Department of Defense personnel participating in this series 
of events, 11,277 were identified by name and film badge 
number.  Of those identified, 767 were Air Force personnel. 

In its September 1995 dose assessment, DNA had stated that 
Operation UPSHOT-KNOTHOLD at the Nevada Test Site had been 
conducted from March 17 through June 20, 1953.  Shot ENCORE, 
claimed by the veteran to have been the one he observed, was 
detonated on May 8, 1953.  Because the veteran's service 
personnel records could not be found at the National 
Personnel Records Center, they were presumed to have been 
destroyed in the fire that occurred there in 1973.  
Accordingly, a search was made of alternate unit records.  
Air Force morning reports revealed that during 1953, the 
veteran had been assigned to the 6580th Air Support Squadron, 
Holloman Air Force Base in New Mexico. 

During the UPSHOT-KNOTHOLE operational period, morning 
reports showed only routine administrative activities, such 
as ordinary leave, excused duty, and change of duty as to the 
veteran's military occupational specialty.  The morning 
reports did not show temporary duty to the Nevada Test Site 
or that he was absent from Holloman Air Force Base when Shot 
ENCORE was detonated.  As to the veteran's claim that he 
participated in the decontamination of manned sampler 
aircraft during UPSHOT-KNOTHOLE, Air Force historical records 
revealed that the manned cloud-sampling operations had been 
conducted by B-29 and F-84 aircraft staged from Indian 
Springs Air Force Base and later decontaminated at Indian 
Springs Air Force Base.   

In response to the Board's December 1997 remand, DSWA 
reported in September 1998 that it had reviewed the veteran's 
statement and available Air Force unit records and had 
determined that the conclusion provided in its September 1995 
letter regarding the veteran's participation in atmospheric 
nuclear testing remained current.  DSWA found no order, 
rosters or security listings that placed the veteran at the 
Nevada Test Site or in support of UPSHOT-KNOTHOLE.  The 
attached service personnel records show that the veteran was 
assigned to Holloman AFB during Operation UPSHOT-KNOTHOLE.

Key to the veteran's claim is a morning report dated May 11, 
1953, which is partially illegible due to poor quality of the 
microfilm.  DSWA literally transcribed the entry specifically 
pertaining to the veteran.  This revealed, in pertinent part, 
that the veteran, with the rank of Airman Third Class in the 
Regular Air Force with an assignment status of "permanent 
party," had had his military occupation specialty upgraded 
from Apprentice Aircraft Mechanic to Aircraft Mechanic.  

It has been argued that a portion of this morning report 
specifically references the ENCORE test date of May 8, 1953, 
along with the word ATOM and the designation TD indicating 
temporary duty, thus providing "proof" that the veteran had 
been present at the May 8, 1953 testing.  The Board has 
examined the most legible copy of this record on file and 
finds the interpretation made on the veteran's behalf to be 
speculative, at best.  

The entry at issue is found the middle of the report in a 
section entitled "Strength Reconcilement Table--Assigned 
Personnel (Table B).  The date of last change was 8 May 1953, 
and an entry had been made on that date.  With "x" 
indicating illegibility, the Board interprets this entry as 
"xxD REPT ATCH YES", probably meaning that the 
aforementioned report had been attached to the morning 
report.  

Whether or not this interpretation is correct, the Board 
finds that the interpretation proffered on the veteran's 
behalf is not supported by careful examination of the entry 
itself and its position on the page.  First, the review of 
the copy calls into question the veteran's identification of 
the letters and hence the words that make up the entry.  
Second, the entry does not appear in the area designated for 
recording personnel data, and, further, does not refer 
specifically to the veteran.  In short, the Board does not 
find that this entry constitutes evidence that the veteran 
was a participant in Operation UPSHOT-KNOTHOLE.

The only other evidence that the veteran participated in 
Operation UPSHOT-KNOTHOLE is his testimony.  That testimony, 
it is conceded, has generally been consistent over the years.  
Nonetheless, the Board does not find the testimony to be 
credible on the matter of whether he was a participant in 
this atmospheric nuclear test.  

First, much of the information provided in the testimony has 
been a matter of public record, as is evidenced by the 
January 1982 DNA Fact Sheet.  Second, there is no evidence 
corroborating the testimony insofar as placing the veteran at 
UPSHOT-KNOTHOLE is concerned.  There is nothing in the 
military records that show him to have been a participant in 
this test; to the contrary, these records show that he 
remained at Holloman AFB during the operational period.  As 
to the morning report entry which is alleged to show that he 
was sent to UPSHOT-KNOTHOLE, for reasons set forth 
previously, it shows nothing of the sort.  The Board can find 
nothing else in the military records that shows, or is even 
consistent with, his participation.  

To summarize, there is no evidence corroborating the 
veteran's testimony that he participated in Shot ENCORE of 
Operation UPSHOT-KNOTHOLE.  Military records place him 
elsewhere.  He has had every opportunity to provide evidence 
to corroborate his testimony, but has not done so.  The 
testimony, not being credible, is not sufficiently probative 
to place the evidence in relative equipoise on the matter of 
whether he was a participant in atmospheric nuclear testing 
and thus exposed to ionizing radiation.  The weight of the 
evidence shows that he was not, and the benefit of the doubt 
rule is not for application with respect to exposure to 
ionizing radiation. 

To establish direct service connection, the evidence must 
show that arteriosclerotic heart disease and diabetes 
mellitus, as chronic diseases, were either incurred during or 
aggravated by service or were manifested to a degree of 10 
percent within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Because arteriosclerotic heart disease and diabetes 
mellitus were not shown until long after service, and are not 
linked by probative evidence or by legal presumption to 
service, the service connection claim must be denied.  The 
evidence is not in relative equipoise, and the benefit of the 
doubt rule is not for application.

ORDER

Service connection for arteriosclerotic heart disease and 
diabetes mellitus due to exposure to ionizing radiation is 
denied.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

